DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 10-14, and 18-23 are allowable. The restriction requirement as set forth in the Office action mailed on 6/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 26, 28, and 30-33 , directed to a method of delivering the allowable product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claim recites that the disease or disorder “is responsive to the modulation of STING adaptor protein”, which is a broad and undefined genus of diseases or disorders.
The specification does not adequately describe which diseases or disorders are necessarily responsive in any manner to the modulation of STING adaptor protein.
	The specification discloses that the instant compounds modulate the activity of STING adaptor protein, but does not adequately describe the genus of diseases or disorder that would in fact be treated via any type of modulation of STING adaptor protein alone. 
	Without further knowledge of the criteria for the genus, one would not be able to readily recognize which diseases or disorders are necessarily included or excluded from 

Claims 26, 28, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering the recited compound, does not reasonably provide enablement for treating or preventing any possible disease or disorder via delivery of the compound alone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification discloses that the instant compounds modulate the activity of STING adaptor protein, but does not draw an adequate nexus between delivery of any of the instantly recited agents alone and the predictable outcome of treating or absolute prevention of any specific disease or disorder.
The claims are directed to delivery of any of the instantly recited compounds and the predictable treatment or prevention of any disease or disorder that would be treated via any type of modulation of STING adaptor protein alone, which is a genus of disorders/diseases that have not been described in the specification.  The specification does not demonstrate treatment of even a single species of diseases or disorders.  There are zero working examples.  The treatment information of the specification is strictly prophetic.
There is no guidance in the specification as filed that teaches how to deliver the instantly recited compounds in vivo with a predictable treatment or prevention effect on any disease or disorder.   
For example, Song et al. (Scientific Reports, 7:39858, 1-13, 2017) teach that low STING expression was an independent and adverse predictor of overall survival in gastric cancer patients. Knock-down of STING promoted colony formation, viability, migration and invasion in gastric cancer cells, and also led to a defect in cytosolic DNA sensing. Thus, STING might be a new biomarker for gastric cancer prognosis, and targeting STING with its agonist may provide novel approach for the immunotherapeutic treatment of gastric cancer (page 10).  With regards to the single species of diseases, gastric cancer, any modulation (i.e. decrease) in STING would not result in the predictable treatment as claimed.
On the contrary, Poltorak et al. (Cytokine & Growth Factor Reviews, 29, 2016, 83-91) teach that the reverse side of STING involvement in tumorigenesis and antitumor immune response is that sustained stimulation of STING signaling may lead to chronic inflammation, which is commonly accepted as one of the driving forces in cancer development (page 86).
Poltorak et al. teach that upon virus-induced neoplastic cell transformation, which is generally accompanied by a shift in expression of viral oncogenes and sometimes change of the physical status of viral genome, the expression and functions of STING may also be switched towards those favoring tumor progression (page 88).
Therefore, Poltorak et al. is evidence that any possible modulation of the STING protein would not result in the predictable treatment of any possible disease or disorder.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any possible disease or disorder via any modulation of STING adaptor protein alone encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the 

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any of the instantly recited compounds in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment or prevention of any disease or disorder.    Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635